Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Nov 5, 2021, was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
RE claims 1 and 5, the prior art, Takeyama ‘975 does not teach or suggest a new limitation of “an elastic member that is mounted between the finger unit and the guide member, wherein the guide member is joined to the finger unit by the elastic member” in combination with “a finger unit that is capable of holding a flexible linear member such that the linear member is slidable in a longitudinal direction of the linear member, the linear member being a linear member whose one end is fixed; and a guide member that is mounted on the finger unit, and includes a guide section that guides the linear member to a predetermined position.”
RE claim 7 which has been previously allowed (See the reason for allowance on page 5 of a non-final office action, mailed July 22, 2021. Takeyama ‘975 does not teach or suggest “a method of producing an electronic apparatus that includes a flexible linear member whose one end is fixed, and a plurality of hooking sections that is provided along a wiring route of the linear member to hook the linear member, the method comprising: holding the linear member using a finger unit of a robot hand; bringing a portion of the linear member into contact with a surface of the electronic apparatus, the portion of the linear member being supported by a guide member of the robot hand; adjusting a holding force of the finger unit to a first holding force with which the linear member is slidable in a longitudinal direction of the linear member, and moving the guide member while feeding the linear member; and adjusting the holding force of the finger unit to a second holding force that is stronger than the first holding force, and moving the guide member in a direction in which the linear member is hooked on a hooking section.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL T CHIN/Primary Examiner, Art Unit 3651